Wright, J.,
concurring in part and dissenting in part. I concur with
the majority holding that sufficient evidence supported a finding of a misappropriation of trade secrets. I would limit this court’s holding, however, to the first paragraph of the syllabus. As Justice Holmes points out, injunctive relief is awarded in trade secret cases in order to place the injured party in the position he would have been in but for the misappropriation. In my view a perpetual, punitive injunction does not serve this laudable purpose. Further, this type of injunctive relief conflicts with the public interest in promoting competition and in allowing employees to benefit from their knowledge and abilities. Brunswick Corp. v. Outboard Marine Corp. (1980), 79 Ill. 2d. 475, 404 N.E. 2d 205, 207.
Injunctive relief is generally limited to the period of time required for independent development by good faith competitors.3 The injunction *50would terminate once the trade secret becomes either generally known to good faith competitors or generally knowable to them because of the lawful availability of products subject to reverse engineering. Uniform Trade Secrets Act, Section 2, Commissioners’ Comment (14 U.L.A. 544 [1980]). The standard for injunctive relief I advocate eliminates the commercial advantage or “headstart” obtained by the misappropriator and places the injured party in the position he would have been in had the misappropriation not occurred. If a punitive measure is appropriate in a particular case, the owner of a trade secret has an adequate remedy by seeking money damages in place of or in addition to injunctive relief. See Uniform Trade Secrets Act, Section 3 (14 U.L.A. 289 [1986 Cum.]); see, generally, 12A Milgrim on Trade Secrets (1985), Section 7.08[3].
To the extent that the majority approved the granting of a perpetual injunction, I respectfully dissent.

 See Uniform Trade Secrets Act, Section 2(a), 14 U.L.A. 288 (1986 Cum.); Conmar Products Corp. v. Universal Slide Fastener (C.A. 2, 1949), 172 F. 2d 150; Hampton v. Blair Mfg. Co. (C.A. 8, 1967), 374 F. 2d 969, 973; Northern Petrochemical Co. v. Tomlinson (C.A. 7, 1973), 484 F. 2d 1057, 1060; K-2 Ski Co. v. Head Ski Co. (C.A. 9, 1974), 506 F. 2d 471, 474; SI Handling Systems, Inc. v. Heisley (C.A. 3, 1985), 753 F. 2d 1244, 1266; Sperry Rand, Corp. v. Electronic Concepts, Inc. (E. D. Va. 1970), 325 F. Supp. 1209, 1219, affirmed except as to award of attorney fees and computation of damages sub nom. Sperry Rand Corp. v. A-T-O, Inc. (C.A. 4, 1971), 447 F. 2d 1387; Carborundum Co. v. Williams (E. D. Tenn. 1978), *50468 F. Supp. 38, 42, affirmed mem. (C.A. 6, 1978), 590 F. 2d 334; Anaconda Co. v. Metric Tool & Die Co. (E.D. Pa. 1980), 485 F. Supp. 410, 431; Brunswick Corp. v. Outboard Marine Corp. (1980), 79 Ill. 2d 475, 404 N.E. 2d 205, 207; Space Aero Products Co. v. R. E. Darling Co. (1965), 238 Md. 93, 208 A. 2d 74, 91, rehearing denied (1965), 238 Md. 129, 208 A. 2d 699, certiorari denied (1965), 382 U.S. 843; USM Corp. v. Marson Fastener Corp. (1984), 392 Mass. 334, 467 N.E. 2d 1271, 1275-1276, 1285-1286; Carboline Co. v. Jarboe (Mo. 1970), 454 S.W. 2d 540, 552-553; Weed Eater, Inc. v. Dowling (Tex. Civ. App. 1978), 562 S.W. 2d 898. See, generally, 12A Milgrim on Trade Secrets (1985), Section 7.08.